                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                 EASTERN DIVISION

    IN THE MATTER OF AMERICAN
    LADY CRUISES, LLC. AND P.J.                                    No. C19-1018-LTS
    HOLDINGS, LLC, AS OWNERS OF
    THE MOTOR VESSEL M/V
    DUBUQUE’S AMERICAN LADY, O.N.
    1029327, FOR EXONERATION FROM
    OR LIMITATION OF LIABILITY,                                         ORDER

                  Limitation Plaintiffs,




          This matter is before me upon a motion (Doc. No. 12) for entry of injunction and
notice to claimants filed August 28, 2019, by petitioners American Lady Cruises, LLC
(American Lady Cruises), and P.J. Holdings, LLC (P.J. Holdings).


                                I.     FACTUAL BACKGROUND
          American Lady Cruises is the owner, operator, charterer and/or owner pro hac
vice of the motor vessel Dubuque’s American Lady, O.N. 1029327 (the Vessel), a self-
propelled passenger vessel. P.J. Holdings is the registered owner of the Vessel and
chartered or leased it to American Lady Cruises.            The Vessel is 70.7 feet in length with
a beam of 20.0 feet and a depth of approximately 5.4 feet. American Lady Cruises
crewed, operated, supplied and controlled the Vessel.
          On or about June 15, 2019, the Vessel was engaged in a private passenger
excursion on the Mississippi River, in the vicinity of Dubuque, Iowa. An incident1
occurred in which passenger Kunduz I. Asanova and potentially other passengers were


1
    Petitioners do not allege any facts describing the incident.




         Case 2:19-cv-01018-LTS-KEM Document 13 Filed 08/29/19 Page 1 of 4
allegedly injured. On August 13, 2019, petitioners filed a claim in this court seeking
exoneration from and/or limitation of liability pursuant to the Shipowner’s Limitation of
Liability Act, 46 U.S.C. § 30501, et seq. (the Act). In their complaint, petitioners request
that the court: (1) enter an order approving the petitioners’ stipulation for security in the
amount of $650,000.00, (2) issue a notice to all persons asserting claims against
American Lady cruises and P.J. Holdings to file their claims with the Clerk of this Court
on or before a date fixed by the court, (3) issue an injunction restraining and enjoining
any and all claimants from filing, commencing or further proceeding in any actions
against petitioners arising out of the June 15, 2019, incident other than by filing a claim
in these proceedings, (4) enter judgment in favor of Petitioners exonerating them from
any loss, damage, injury or liability for any claims arising out of the June 15, 2019,
incident, (5) limit the liability of petitioners, if any, to any interest remaining in the Vessel
and the hire due at the time of the incident and (6) grant any other relief that the law and
justice may require. In the pending motion for injunction and notice, petitioners also
request that notice be published in the Telegraph Herald once a week for four successive
weeks prior to the date fixed by the court for the filing of claims.


                                    II.     DISCUSSION
       The Act provides that the owner2 of a vessel may bring a civil action in a district
court of the United States for limitation of liability, but it must be brought within six
months after a claimant gives the owner written notice of a claim. 46 U.S.C. § 30511.
Under the Act, the liability of the owner of a vessel may be limited to the value of the
vessel and pending freight. § 30505. Supplemental Admiralty and Maritime Claims
Rule F sets forth the process for filing a complaint seeking exoneration from liability or



2
 The statute defines “owner” to also include “a charterer that mans, supplies, and navigates a
vessel at the charterer’s own expense or by the charterer’s own procurement.” 46 U.S.C. §
30501.
                                               2

      Case 2:19-cv-01018-LTS-KEM Document 13 Filed 08/29/19 Page 2 of 4
limitation of liability. Fed. R. Civ. P. Supp. Admiralty and Mar. Claims F; see also
Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 448 (2001).
       Rule F(1) requires the vessel owner to deposit with the district court or a trustee
security in an amount equal to the “value of the owner’s interest in the vessel and pending
freight.” Once the owner posts security, the district court,
       shall issue a notice to all persons asserting claims with respect to which the
       complaint seeks limitation, admonishing them to file their respective claims
       with the clerk of the court to serve on the attorneys for the plaintiff a copy
       thereof on or before a date to be named in the notice.

Rule F(4). The date named shall not be less than 30 days after issuance of the notice.
Id. Upon the shipowner’s request and compliance with Rule F(1), the court “shall enjoin
the further prosecution of any action or proceeding against the plaintiff or the plaintiff’s
property with respect to any claim subject to limitation in the action.” Rule F(3).
       This complaint was filed within six months of the alleged incident. Petitioners
allege that at all times material to any alleged claims they exercised due diligence to make
the Vessel staunch, seaworthy, properly manned, equipped, supplied and outfitted for its
intended purpose. They allege that injuries allegedly sustained by Asanova and other
passengers occurred without the privity or knowledge of American Lady Cruises or P.J.
Holdings. They allege that the incident was not due to any fault, negligence or lack of
due care on their part. Petitioners have filed a Stipulation of Value (Doc. No. 3)
estimating the value of the Vessel to be $650,000. Petitioners have filed a Letter of
Undertaking as security for the stipulated value as well as security for costs in the amount
of $1,000. Upon this record I find that petitioners are entitled to a limitation of liability
in the amount stated.


                                  III.     CONCLUSION
       For the reasons set forth herein:
       1.     Petitioner’s request for an injunction and notice (Doc. No. 12) is granted.

                                             3

      Case 2:19-cv-01018-LTS-KEM Document 13 Filed 08/29/19 Page 3 of 4
2.    All claimants are hereby enjoined from filing, commencing or further
proceeding in any actions against petitioners, the Vessel, or against any other
property of the petitioners, arising out of the June 15, 2019, incident, other than
by filing a claim in these proceedings.
3.    Petitioners shall provide notice, pursuant to the provisions of the
Supplemental Rule F(4) of the Federal Rules of Civil Procedure, to all persons or
entities asserting any claims with respect to the June 15, 2019, incident involving
Dubuque’s American Lady, O.N. 1029327. The court further admonishes all such
parties to file their respective claims with the Clerk of this Court and to serve on
the attorneys of the petitioners a copy thereof on or before November 7, 2019.
4.     Petitioners shall publish notice in the Telegraph Herald once a week for
four successive weeks prior to the date fixed hereinabove for the filing of claims,
in accord with Supplemental Rule F(4) of the Federal Rules of Civil Procedure.
5.    Petitioners shall provide the names and addresses to the Clerk of Court of
all claimants known to petitioners and the Clerk of Court shall serve this Order
upon all claimants known to petitioners.


IT IS SO ORDERED.
DATED this 29th day of August 2019.




                                   __________________________
                                   Leonard T. Strand, Chief Judge




                                     4

Case 2:19-cv-01018-LTS-KEM Document 13 Filed 08/29/19 Page 4 of 4
